IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 93 EM 2017
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CLEATUS T. MILTON,                          :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2017, the King’s Bench Petition, Application

for Relief, and Application for an Evidentiary Hearing are DENIED.